415 F.2d 864
Harold GROSSNICKLE, Petitioner-Appellant,v.STATE OF ALABAMA, Respondent-Appellee.
No. 28081.
United States Court of Appeals Fifth Circuit.
October 3, 1969.

Harold Grossnickle, pro se.
MacDonald Gallion, Atty. Gen. of Alabama, Walter S. Turner, Asst. Atty. Gen., Montgomery, Ala., for appellee.
Before WISDOM, COLEMAN and SIMPSON, Circuit Judges.
PER CURIAM.


1
It is ordered that the motion filed by appellee to dismiss the appeal, in the above styled and numbered cause, is hereby granted.


2
At most, this appeal questions the method of determination used and the result reached thereby by Alabama prison authorities and Alabama courts in computing the time to be served by petitioner under an Alabama state sentence. We must leave such decisions to the courts of Alabama. They present no federal question, constitutional or otherwise, and are not subject to review by federal habeas corpus proceedings. Cf. United States ex rel. Kennedy v. Tyler, 269 U.S. 13, 46 S. Ct. 1, 70 L. Ed. 138 (1925); Young v. Eidson, 8 Cir. 1954, 217 F.2d 158.